Citation Nr: 1047045	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE
Entitlement to service connection for depression, to include as 
secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (otherwise referred to as the Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1982 to November 
2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of February 2006 by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).

In December 2007, the Veteran appeared and testified at a 
personal hearing in No. Little Rock, Arkansas, before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been added to the record.

In May 2008, the Board remanded the issue currently on appeal to 
the Appeals Management Center (AMC) for further development.  The 
record indicates that the AMC complied with the Board's requests, 
including the procurement of VA treatment records and the 
provision of a VA psychiatric examination.  Therefore, the Board 
finds that the AMC complied with the May 2008 Remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the 
Board's duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before 
the issue on appeal is ripe for adjudication upon the merits.  38 
C.F.R. § 19.9 (2010).
 
Although the AMC complied with the Board's May 2008 Remand 
directives, the Board finds that another remand is necessary.  
Subsequent to the May 2008 Remand, in a January 2010 letter, the 
Veteran, through a representative, advised the Board that he was 
applying for Social Security Disability Benefits.  The Veteran's 
claims file, however, currently does not contain any SSA 
administrative decision(s) or the underlying medical records SSA 
used in making its decision(s).  Moreover, it does not appear 
that the AMC contacted the SSA in order to incorporate its 
records into the claims file.  VA has a duty to obtain SSA 
records when it has actual notice of an application for benefits.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

Because the record does not disclose the nature of the Veteran's 
SSA claim, the Board cannot state that a reasonable possibility 
does not exist to indicate that obtaining these records would aid 
the Veteran in substantiating his claim.  See
 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2010).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's records 
regarding SSA benefits, including any medical records in its 
possession.  38 U.S.C.A. § 5103A (2010); 38 C.F.R. § 3.159(c)(2) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
any psychiatric disorders since December 
2009, the date of the last treatment record 
included in the claims file.  After securing 
the necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran.

2.  The AMC/RO should contact SSA and obtain 
and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision(s).

3.  After completion of the foregoing and all 
other necessary development, the RO should 
re-adjudicate the claim.  If the benefits 
sought remain denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
and should be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


